Citation Nr: 0934303	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-18 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for psychiatric disability, 
claimed as a mood disorder and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to 
August 1977.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The Veteran provided testimony at a March 2009 hearing before 
the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  No psychiatric disability was noted at the Veteran's 
December 1976 service entrance examination, and the Veteran 
was clinically evaluated as psychiatrically normal.

2.  Service treatment records indicate that the Veteran 
became depressed and attempted suicide three times toward the 
end of his period of active service.

3.  There is insufficient evidence to show clearly and 
unmistakably that the Veteran's psychiatric disability was 
not aggravated by active service.

4.  The competent medical evidence indicates that the Veteran 
has experienced psychiatric disability, predominantly 
diagnosed as depression, from the time of his period of 
active service forward.






CONCLUSION OF LAW

By operation of law, psychiatric disability, predominantly 
diagnosed as depression, was incurred in active service.  38 
U.S.C.A. §§ 1111, 1112, 1113, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the matter on appeal.  Therefore, no further 
notice or development is needed with respect to this matter.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111, 1137 (West 2002).  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
C.F.R. § 3.304(b).  The presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  Id. 

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  In that case, the provisions of 38 U.S.C.A § 1153 
and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  If a presumption of aggravation under 
section 1153 arises, due to an increase in a disability in 
service, the burden shifts to the government to show a lack 
of aggravation by establishing by clear and unmistakable 
evidence "that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).

VA's General Counsel has held that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 
38 U.S.C.A. § 1111.  Section 3.306(b) properly implements 
38 U.S.C.A. § 1153, which provides that a pre-existing injury 
or disease will be presumed to have been aggravated in 
service in cases where there was an increase in disability 
during service.  The requirement of an increase in disability 
in 38 C.F.R. § 3.306(b) applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C.A. 
§ 1153 and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C.A. § 1111.  38 
U.S.C.A. § 1111 requires VA to bear the burden of showing the 
absence of aggravation.  VAOPGCPREC 3-2003; see also Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

At a December 1976 service entrance examination, the Veteran 
indicated no history of psychiatric symptoms.  Psychiatric 
clinical evaluation was indicated to be normal.  The Veteran 
had a one-inch scar on the right forearm and a one-inch scar 
above the right eye.  Also noted were tiny retained bits of 
bullet, of no significance.  A private physician provided a 
letter on behalf of the Veteran, indicating that the Veteran 
had been accidentally shot at age 12, resulting in the 
fragmented lead in the tissue below the patella that was not 
present on X-ray.  

At a June 1977 service separation examination, multiple 
lacerations of both forearms were noted.  The Veteran was 
noted to be psychiatrically abnormal on clinical evaluation, 
and to have attempted suicide three times and suffer from 
alcoholism.  In the summary of defects and diagnoses it was 
noted that the Veteran had attempted suicide and that he 
suffered from alcoholism.  

In a service treatment record dated July 3, 1977, it was 
noted by history that the Veteran had been hit on the left 
wrist dorsal aspect, with two minor lacerations caused by a 
beer bottle, apparently after being involved in a fight with 
German nationals.  The treating physician opined, however, 
that the cuts appeared to be the result of sharp knife cuts, 
though the Veteran denied this.  The wounds were sutured. 

A July 11, 1977, clinical record cover sheet provides a 
diagnosis as follows:

Alcohlism [sic], Habitual excessive drinking
Manifested by major problems with drinking since 
childhood and most recently to include becoming 
depressed and suicidal while intoxicated but recently 
only drinking about 3-4 times per week
Predisposition:  Familial genetic
Stress:  Mild
Impairment:  Marked at this time

In a service treatment record dated July 17, 1977, it was 
noted that the Veteran had slashed his left forearm with a 
beer bottle, and stated he was depressed and could not take 
the Army.  He was noted to have streaks and superficial 
lacerations on the left forearm.  The lacerations were closed 
with sutures.  It was noted that the Veteran was now sober 
and would be sent back to his barracks.  

In a history provided in August 1977, in connection with 
examination for discharge from service, the Veteran indicated 
by checked box that he had experienced nervous trouble.  A 
reviewing clinician noted that the Veteran had attempted 
suicide three times.   

At a VA examination dated in December 2007, the Veteran 
provided a history that included a distressing childhood, 
including episodes of being physically abused.  The examiner 
concluded as follows:

Based on review and interview of the pt., it is 
less likely as not that his depression and/or 
dysthymia is caused or as a result of his 
service-connection.  He does display instability 
before joining the military.  He did experience a 
lot of trauma before the military which are as 
likely a source as any of depression and 
dysthymia.  [Errors in original.]

The December 2007 VA examiner did not address the matter of 
whether the Veteran's depression or dysthymia was aggravated 
by active service.  

At an initial psychiatric evaluation for purposes of VA 
treatment in April 2008, more details of the Veteran's 
difficult and distressing childhood were revealed.  The 
diagnoses were history of depression, probably not otherwise 
specified versus secondary to medical condition; rule out 
psychotic disorder; history of substance abuse, in full 
sustained remission; history of alcohol abuse, in full 
sustained remission; probable attention deficit hyperactivity 
disorder; and rule out post-traumatic stress disorder with 
history of generalized anxiety disorder.  An extensive 
treatment plan was developed.  VA records of treatment 
indicate subsequent continued psychiatric treatment.

At an extensive VA examination in September 2008, the Veteran 
was diagnosed as having depression; alcohol abuse in full 
sustained remission; history of polysubstance abuse; rule out 
mild dementia due to childhood head injury as well as history 
of chronic substance abuse.  The VA examiner opined as 
follows:

A review of CPRS, C file and individual 
interview reveals a 51 year old divorced white 
male with chronic disability in the area of 
substance abuse, emotional functioning and 
recently housing and employment dysfunction.  In 
spite of the rather widespread areas of 
dysfunction that are quite evident in this 
veteran's life, they are less likely as not 
caused by or a result of his military service.  
His parasuicidalityy [sic] as well as substance 
abuse and dysfunction with school appears to 
very clearly predate any military service and 
going back to at least age 8 or 9.  [A]ppears to 
be from a highly dysfunction [sic] family 
environment that predisposed him to a host of 
problems, of which his suicide attempt and 
alcoholism in the military would be a result of 
preexisting issues that he brought into the 
military with him.  Although this veteran seems 
to clearly meet the criteria for some type of 
disability, it is less likely as not that it was 
caused by or a result of his military service.

The September 2008 VA examiner did not address whether the 
Veteran's psychiatric disability was aggravated by active 
service.

An October 2008 report of extensive neuropsychological 
examination, for purposes of treatment, and testing includes 
a sole Axis I psychiatric diagnosis of "depression with 
psychosis, by history."  From a full reading of the report, 
however, it appears highly likely the examiner meant to write 
depression, with psychosis by history; that is, the comma 
appears to have been misplaced.  In particular, the body of 
the repot indicates that testing for depression suggested a 
severe level of current depression.  The report is very 
thorough and well-reasoned, and contains an extensive 
discussion of the Veteran's manifestations of depression, 
including problems with mood, concentration, and anxiety.

At a March 2009 psychiatric diagnostic examination, a private 
physician took a detailed history from the Veteran that 
appears generally credible and consistent with the evidence 
in the Veteran's claims file.  His diagnoses were major 
depression, recurrent, severe with history of psychosis in 
remission; PTSD, probably triggered in large part during 
military service; rule out anxiety disorder, not otherwise 
specified; rule out personality change due to traumatic brain 
injury.  

As clinical evaluation of the Veteran's psychiatric condition 
was noted as normal at entrance into active service, a 
presumption of sound psychiatric condition upon entry into 
service applies in this case.  See 38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).  The medical history is overwhelming, 
however, that the Veteran experienced psychiatric disability 
prior to service, and indeed this fact is not seriously 
disputed by the Veteran or his representative.  The Board 
regards the evidence as clear and unmistakable in this 
regard. 

However, to rebut the statutory presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  (Emphases added.)  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Further, 
38 U.S.C.A. § 1111 requires VA to bear the burden of showing 
the absence of aggravation.  VAOPGCPREC 3-2003; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board can find no medical evidence indicating that the 
Veteran's condition was not aggravated during active service.  
Additionally, the Board finds that recordation in the service 
treatment records of the Veteran having become depressed and 
attempting suicide three times several months into the 
Veteran's period of active service, and moreover repeatedly 
just prior to his discharge from service, is evidence of 
increased psychiatric symptomatology of great magnitude and 
severity.  As such, and with no competent medical evidence of 
record to indicate that his condition was not aggravated 
during service, the evidence is quite far from demonstrating 
clearly and unmistakable that his condition was not 
aggravated by active service.  Accordingly, the second prong 
of the statutory and regulatory presumption of sound 
condition upon entry into service is not rebutted, and the 
Veteran's claim becomes one of direct service connection, by 
operation of law, as though no disability existed prior to 
service.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(d); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); VAOPGCPREC 3-2003.

In evaluating this claim on a direct-incurrence basis, the 
Board finds that, based on the many lengthy and detailed 
psychiatric histories associated with the claims file, it is 
evident beyond any reasonable dispute that the Veteran 
experienced psychiatric disability during service and from 
the date of his discharge from service forward.  Although 
conditions such as PTSD and ADHD have been diagnosed 
intermittently, the predominant diagnosis has been 
depression.  Detailed and well-supported April 2008 and 
September 2008 VA examination reports are highly persuasive 
in the regard, as is a highly detailed and well-supported 
September 2008 record of VA psychiatric treatment.  Also very 
highly probative is an October 2008 report of detailed VA 
psychological testing, resulting in a sole Axis I diagnosis 
of depression.  The Board further notes that a July 1967 in-
service clinical record cover sheet indicates that the 
Veteran's condition had included recently becoming depressed.  
Accordingly, and affording all benefit of the doubt in favor 
of the Veteran' claim, entitlement to service connection for 
psychiatric disability, predominantly diagnosed as 
depression, is warranted.

This grant of service connection for depression is not meant 
to exclude symptoms of anxiety or problems with mood or 
concentration reasonably associated with the Veteran's newly 
service-connected depression.  The October 2008 report of VA 
neuropsychological testing is highly detailed in describing 
the current manifestations of the Veteran's depression.  


ORDER

By operation of law, entitlement to service connection for 
psychiatric disability, predominantly diagnosed as 
depression, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


